Title: From George Washington to Robert Lewis, 26–28 July 1793
From: Washington, George
To: Lewis, Robert



Dear Sir
Philadelphia, July 26th[-28th] 1793.

Your letter of the 17th. instant came duly to hand. I am sorry you let Major Harrison’s land slip through your fingers; but it is only one among a variety of instances which might be adduced of the disadvantages which attend the postponement of business; and serves to prove the verity of an old proverb—“that nothing should be put off until the morrow, that can be done to day”. A month or two ago He would, I dare say, readily have taken 40/. an Acre for his Land, & that sum I would have given. I have receiv’d no letter from you lately on this subject.
Enclosed is the only information I can give you respecting my lots in the Town & Common of Winchester.
The draught on Mr Hill has not yet been presented. The dangerous illness of Mrs Lear (which, more than probable will terminate in her death, unless a considerable change takes place in 24 hours) has been the cause of it.

I am sorry to hear of your indisposition. My best wishes, in which Mrs Washington unites, are presented to Mrs Lewis. I am your sincere friend & Affecte Uncle

Go: Washington

28th. Mrs Lear died at 4 Oclock this Afternoon.
